Title: To George Washington from David Cobb, 30 June 1781
From: Cobb, David
To: Washington, George


                        
                            Sir
                            Newtown June 30th 1781
                        
                        I was at Count Rochambeau’s this evening when I receiv’d your Excellency’s dispatches; Genll Chatteleaux was
                            immediately sent for, and the Heads of Departments consulted on the new intended rout of the Army—The Count inquire’d
                            whether your Excellency was acquainted with the removal of the Yaugers and some other Troops from Long Island to New York;
                            I assur’d him that your Excellency was perfectly acquainted with it; & all the other movements of the enemy at New
                            York, and that your Excellency wou’d never undertake a matter of this kind but upon certain intelligence & the
                            surest grounds of success—The Count was perfectly satisfy’d with the plan propos’d & assur’d me that Duty as well
                            as inclination prompted him to comply with your Excellency’s wishes—orders are accordingly given for the March of the
                            first Brigade in the morning, & the Duke’s Legion which is now at New Stratford, will undoubtedly march at the
                            same time; it will be at the place of destination by the time propos’d, 12 o’clock; the rest of the army will follow when
                            the other division arrives, which comes up to morrow.
                        The Count in his Letter wishes an answer from your Excellency by tomorrow night; it wou’d be more agreeable
                            if it comes sooner. I am with every sentiment of affection & esteem Your Excellency’s Obedt Servant
                        
                            David Cobb
                        
                    